Citation Nr: 0502774	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  04-23 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder, 
and if the claim is reopened, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from November 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2002 RO decision which found, in 
pertinent part, that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder.  In August 2003, the veteran 
filed a notice of disagreement with this decision, and in 
January 2004, the RO issued a statement of the case.  In 
February 2004, the veteran timely perfected his appeal 
herein.

In April 2004, the RO issued a supplemental statement of the 
case which determined that the veteran had submitted new and 
material evidence to reopen his claim, and then denied the 
reopened claim for service connection for a back disorder on 
its merits.

In January 2005, the Board granted the veteran's motion, 
filed earlier that same month, to advance his case on the 
Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2004, the veteran filed a statement indicating 
that he had previously requested a hearing in this matter.  
Along with the letter, he submitted a copy of a substantive 
appeal, VA Form 9, dated April 29, 2004, noting his request 
for a hearing before a member of the Board at the local VA 
office.  Although he claims to have submitted this form 
previously, a copy of it is not found within his claims 
folder.  Nonetheless, he has now presented a request for a 
hearing in this matter.  Consequently, the case must be 
returned to the RO for scheduling of such a Board hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2004).  Accordingly, the case is remanded for 
the following:

The RO should clarify whether the 
appellant wants an   in-person hearing 
with a Veterans Law Judge visiting the RO 
(a Travel Board hearing) or a 
videoconference hearing at the RO 
conducted by a Veterans Law Judge.  
Thereafter, the appropriate Board hearing 
should be scheduled by the RO.  After 
necessary action on the Board hearing 
request is completed, the RO should 
return the case to the Board in 
Washington, D.C.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




